Citation Nr: 0418657	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-20 113 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for synovitis of the right knee, currently rated on 
the basis of instability and subluxation. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
currently rated on the basis of limitation of motion. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Portland, 
Oregon.  

In February 2000, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In March 2000, this matter was remanded to the RO.  

In February 2003, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in August 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  

In a February 2000 statement, the veteran raised the issue of 
entitlement to service connection for depression as secondary 
to the service-connected right knee disability.  In a 
September 2000 statement, the veteran raised the issues of 
entitlement to service connection for a left knee disability, 
bilateral hip disability, and low back disability as 
secondary to the service-connected right knee disability.  In 
a May 2001 statement, the veteran raised the issue of 
entitlement to service connection for a bilateral ankle 
disability as secondary to the service-connected right knee 
disability, chronic fatigue syndrome, and post traumatic 
stress disorder.  In August 2001, the veteran filed a claim 
for entitlement to a total rating due to individual 
unemployability due to service-connected disabilities.  These 
issues have not been adjudicated, and are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2004)) requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  

The requirements of the VCAA have not been satisfied with 
respect to the issues on appeal because VA has not notified 
the veteran of what evidence he is responsible for obtaining 
and what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  The Board notes that in July 2001, a VCAA notice 
letter was sent to the veteran, but this letter did not 
address the above issues.  Since the Board's last remand, the 
Court has emphasized the need for strict adherence to the 
VCAA notice requirements.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003).  

2.  The AMC or RO should then 
readjudicate the issues of entitlement to 
a disability evaluation in excess of 20 
percent for synovitis of the right knee 
and entitlement to a disability 
evaluation in excess of 10 percent for 
degenerative joint disease of the right 
knee.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




